                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF VERMONT


    REBEKAH THOMPSON &
    CHESTER THOMPSON,                                         CIVIL ACTION No. 5:20-cv-192-gwc

                 Plaintiffs,

                         v.

    VERMONT DEPARTMENT FOR CHILDREN
    AND FAMILIES, KEN SCHATZ (individually
    and in his official capacity), & MICHAELA
    [UNKNOWN SURNAME] (individually and in
    her official capacity),

                 Defendants.


      DEFENDANT VERMONT DEPARTMENT FOR CHILDREN AND FAMILIES’S
                         MOTION TO DISMISS

         Defendant Vermont Department for Children and Families (“Department” or “DCF”)

moves this Court to dismiss it from this case under Federal Rule of Civil Procedure 12(b)(1) for

lack of subject matter jurisdiction because Plaintiffs’ claims against the Department are barred

by the Department’s sovereign immunity. In support of this motion, the Department submits the

following incorporated memorandum of law.1

                                MEMORANDUM IN SUPPORT OF
                               DEFENDANT’S MOTION TO DISMISS

                                             Background

         Plaintiffs, a married couple, had their parental rights to their biological child terminated

after involvement with DCF. Am. Compl., ECF No. 24, ¶ 14; see also In re R.T., Docket No.

2019-417, 2020 WL 2213679 (Vt. May 1, 2020) (unpub. three-justice mem.) (upholding


1
 The two newly-added Defendants, Ken Schatz and Michaela [unknown surname], have not yet been
served.


                                                   1
termination of Plaintiffs’ parental rights). Plaintiffs claim that, on August 28, 2019, prior to the

termination of their parental rights, a DCF worker was supervising Plaintiffs’ visitation with their

child and allegedly made racist and derogatory statements to Plaintiffs. Compl. ¶¶ 18-20.

       Through this action, Plaintiffs seek to recover damages for the DCF worker’s alleged

conduct. In Count I, Plaintiffs assert a claim under 42 U.S.C. § 1983 for violation of the Fourth

and Fourteenth Amendments. Compl. ¶¶ 25-28. In Count II, they assert a state tort claim of

intentional infliction of emotional distress. Compl. ¶¶ 29-33. In Count III, they assert a state tort

claim of negligence. Compl. ¶¶ 34-39. Plaintiffs’ claims against DCF are barred by sovereign

immunity and must be dismissed.

                                          Legal Standard

       A case must be dismissed under Federal Rule of Civil Procedure Rule 12(b)(1) for lack of

subject matter jurisdiction “when the district court lacks the statutory or constitutional power to

adjudicate it.” Nike, Inc. v. Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011). Plaintiffs bear “the

burden of proving by a preponderance of the evidence” that the subject matter jurisdiction they

assert exists. Luckkett v. Bure, 290 F.3d 493, 497 (2d Cir. 2002). “In resolving a motion to

dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a district court . . . may refer

to evidence outside the pleadings.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).

The Court should construe the complaint liberally and accept all factual allegations in the

complaint as true. Ford v. D.C. 37 Union Local 1549, 579 F.3d 187, 188 (2d Cir. 2009).

                                             Argument

       Sovereign immunity bars private suits against a nonconsenting state. Beaulieu v.

Vermont, 807 F.3d 478, 483 (2d Cir. 2015); see also Alden v. Maine, 527 U.S. 706, 747 (1999)

(“[S]overeign immunity bars relief against States and their officers in both state and federal




                                                  2
courts[.]”). Sovereign immunity includes, but is not limited to, the Eleventh Amendment.2

Beaulieu, 807 F.3d at 483. Sovereign immunity applies to bar suits against state “agencies or

departments” as well as suits against the state itself. Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 100 (1984) (citing Alabama v. Pugh, 438 U.S. 781, 782 (1978)). There can be no

dispute that DCF is a state agency. See Vt. Stat. Ann. tit. 3, § 212(20) (creating DCF). Sovereign

immunity is “a jurisdictional limitation on the power of federal courts.” In re Charter Oak

Assocs., 361 F.3d 760, 765 (2d Cir. 2004).

        Of course, sovereign immunity is not absolute. A state may waive its immunity if it does

so expressly and unequivocally. CSX Transp., Inc. v. N.Y. State Office of Real Prop. Servs., 306

F.3d 87, 95 (2d Cir. 2002) (citing Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 238 n.1

(1985)). And “Congress may abrogate a state’s sovereign immunity if it (1) ‘unequivocally

expresse[s] its intent to abrogate the immunity’ and (2) acts ‘pursuant to a valid exercise of

power.’” Id. (quoting Seminole Tribe v. Florida, 517 U.S. 44, 55 (1996)).

        It is well settled that Congress did not abrogate states’ Eleventh Amendment immunity in

passing 42 U.S.C. § 1983. Quern v. Jordan, 440 U.S. 332, 345 (1979). “[N]either a State nor its

officials acting in their official capacities are ‘persons’” subject to suit under § 1983. Will v.

Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Plaintiffs’ claim under 42 U.S.C. § 1983

against DCF, a state agency, is barred and must be dismissed.

        Nor has Vermont waived its Eleventh Amendment immunity with respect to Plaintiffs’

state law claims. Vermont has expressly retained its Eleventh Amendment immunity under the



2
 The Eleventh Amendment states: “The Judicial power of the United States shall not be construed to
extend to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens
of another State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The Eleventh
Amendment also protects a nonconsenting state from suit by its own citizens. CSX Transp., Inc. v. N.Y.
State Office of Real Prop. Servs., 306 F.3d 87, 94 (2d Cir. 2002).


                                                    3
Vermont Tort Claims Act (VTCA). Vt. Stat. Ann. tit. 12, § 5601(g) (“Nothing in this chapter

waives the rights of the State under the Eleventh Amendment of the U.S. Constitution.”). And “a

State’s waiver of sovereign immunity in its own courts is not a waiver of the Eleventh

Amendment immunity in the federal courts.” Pennhurst, 465 U.S. at 99 n.9; see also Vt. Stat.

Ann. tit. 12, § 5601(a) (“The Superior Courts of the State shall have exclusive jurisdiction of any

actions brought [under the VTCA].”). Plaintiffs’ state law tort claims are barred in this court and

must be dismissed.

                                           Conclusion

        For the foregoing reasons, this Court must grant DCF’s motion to dismiss it from the

case.

        DATED at Burlington, Vermont this August 19, 2021.


                                              STATE OF VERMONT

                                              THOMAS J. DONOVAN, JR.
                                              ATTORNEY GENERAL

                                              /s/ Eleanor Spottswood
                                              Eleanor Spottswood
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              109 State Street
                                              Montpelier, VT 05609-1001
                                              (802) 793-1646
                                              Eleanor.Spottswood@vermont.gov

                                              Counsel for Defendant Vermont Department for
                                              Children and Families




                                                 4
